TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00649-CV


Shane Supulver, Appellant


v.


Jennifer L. Farmer-Supulver, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. D-1-FM-06-003029, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	On December 4, 2006, the clerk of this Court sent appellant notice that his brief was
overdue and that his appeal would be dismissed for want of prosecution if he did not respond to this
Court by December 14, 2006.  Appellant has advised the Court that he no longer wishes to pursue
his appeal.  Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).


					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   May 8, 2007